Citation Nr: 1748374	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-00 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to additional VA compensation for a dependent spouse.  

(Pursuant to BVA Directive 8430 (May 17, 1999), a separate decision will be issued to address other claims in appellate status.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to November 1981.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The Board notes that in March 2011, the Veteran and his spouse testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In September 2011, the Board remanded the claim for increased compensation for the right knee disability, which is addressed in a separate Board remand, as well as the claim for additional compensation based on a dependent spouse, to provide the Veteran with a statement of the case regarding these issues.  The AOJ issued a statement of the case, and these appeals were perfected.

In June 2015, the Board deferred and remanded the claim for additional compensation based on a dependent spouse as inextricably intertwined with the appeal for increased compensation for the right knee disability, which is addressed in a separate Board remand.  

In March 2017, the Board remanded the case to afford the Veteran with a Board hearing regarding the issue of service connection for a back disability.  The Veteran was afforded such a Board hearing before VLJ Michael A. Pappas in August 2017.  This claim on appeal regarding the back disability is addressed in a separate Board remand.   The Board notes that no new and relevant information regarding the issue of additional compensation based on a dependent spouse was provided in the August 2017 Board hearing that was presided over by VLJ Michael A. Pappas.  Thus, a panel decision in this claim on appeal for additional compensation based on a dependent spouse is not necessary.  

In June 2014, the Veteran and his spouse testified at a Board hearing before VLJ David L. Wight regarding his claim on appeal for additional compensation based on a dependent spouse.   A transcript of this hearing is associated with the claims file.  For the reasons discussed in the March 2017 Board remand, the appeal for additional compensation based on a dependent spouse is properly before the Board and is on appeal at this time.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to additional VA compensation based on his dependent spouse.  The Veteran is currently rated at 10 percent disabled, and his claim for increased compensation for the right knee disability is currently on appeal and addressed in a separate Board remand.  This claim for additional VA compensation based on a dependent spouse turns on whether the Veteran has an evaluation of 30 percent or greater.  Thus, this claim is deferred and remanded as inextricably intertwined with the claim for increased compensation for the right knee disability, which is addressed in a separate Board remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any other development deemed necessary, readjudicate the claim on appeal. If the matter is not resolved to the Veteran's satisfaction furnish him and his representative a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board.  

Note that this claim on appeal is intertwined with claim for increased compensation for the right knee disability, which is addressed in a separate Board remand.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



